COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  LUIS PEDREGON,                                §              No. 08-18-00119-CR

                            Appellant,          §                Appeal from the

  v.                                            §               205th District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                            State.              §              (TC# 20170D01684)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 22, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 22, 2018.


              IT IS SO ORDERED this 21st day of November, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.